 4:19-cv-03030-JMG-MDN Doc # 115 Filed: 04/21/20 Page 1 of 2 - Page ID # 643




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JAIME FORNARI,

                       Plaintiff,                                       4:19CV3030

        vs.                                                               ORDER

JOSE MIGUEL FIGEREDO GUILLEN, et
al.,

                  Defendants.
______________________________________

KEVIN J. PALMER, and CHRISTINA S.
PALMER, Special Co-Administrators for                                   8:19CV565
the Estate of Jason Jeffrey Palmer, deceased;
                                                                          ORDER
                       Plaintiffs,

        vs.

A PLUS TRUCKING, LLC, et al,

                       Defendants.


       This matter is before the Court following a telephone conference held on April 21, 2020,
with counsel for the parties in both above-captioned cases before Magistrate Judge Michael D.
Nelson. The parties agree, and the Court finds, that these cases should be consolidated for
discovery and pretrial management pursuant to Federal Rule of Civil Procedure 42(a). In
accordance with the matters discussed at the conference,

       IT IS ORDERED:

       1. The parties’ joint request to consolidate these cases for purposes of discovery is granted.
       2. The two above-captioned cases are consolidated for purposes of discovery and pretrial
management.
       3. Case No. 4:19CV3030 will be designated as the “Lead Case” and Case No. 8:19CV565
will be designated as “Member Case.”
       4. The court’s CM/ECF System has the capacity for “spreading” text among the
consolidated cases. If properly docketed, the documents filed in the Lead Case will automatically
 4:19-cv-03030-JMG-MDN Doc # 115 Filed: 04/21/20 Page 2 of 2 - Page ID # 644



be filed in the Member Case. The parties are instructed to file documents related to discovery
(except those described in paragraph 5) in the Lead Case and to select the option “yes” in response
to the System’s question whether to spread the text.
       5. The parties may not use the spread text feature to file complaints, amended complaints,
and answers; to pay filing fees electronically using pay.gov; or to file items related to service of
process.
       6. If a party believes an item in addition to those described in paragraph 4 should not be
filed in all the consolidated cases, the party must move for permission to file the item in one or
more member cases. The motion must be filed in all the consolidated cases using the spread text
feature.
       7. Counsel for the parties in both cases shall confer and, on or before May 1, 2020, they
shall jointly file an Amended Rule 26(f) Report encompassing both cases.



       Dated this 21st day of April, 2020.
                                                       BY THE COURT:

                                                       s/Michael D. Nelson
                                                       United States Magistrate Judge
